Exhibit 24.1 POWER OF ATTORNEY For Executing Form ID and Schedule 13-D. The undersigned hereby appoints Dave L. Neville, signing singly, as true and lawful attorney-in-fact to:(1) execute for and on behalf of the undersigned Form IDand Schedule 13-D, and any amendments to previously filedforms; (2) do and perform any and all acts for and on behalf of the undersigned which may be necessary or desirable to complete the execution of any such Form ID and Schedule 13-D and the timely filing of such form with the United States Securities and Exchange Commission and any other authority; (3) take any other action of any type whatsoever in connection with the foregoing which, in the opinion of such attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney-in-fact may approve in his discretion; and (4) The undersigned hereby grants to each such attorney-in-fact full power and authority to do and perform all and every act and thing whatsoever requisite, necessary and proper to be done in the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as such attorney-in-fact might or could do if personally present, with full power of substitution or revocation, hereby ratifying and confirming all that such attorney-in-fact, or his substitute or substitutes, shall lawfully do or cause to be done by virtue of this power of attorney and the rights and powers herein granted.The undersigned acknowledges that the foregoing attorneys-in-fact, in serving in such capacity at the request of the undersigned, are not assuming any of the undersigned's responsibilities to comply with Regulation 13D-G of the Securities Exchange Act of 1934.This Power of Attorney shall be in effect for two years from the date set forth below. IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed as of this 14th day of February, 2013. /s/ Sean Engmann Signature Sean Engmann Print Name
